Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/28/22 was considered. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 4, the word “electronic” should be inserted before device.  Appropriate correction is required.

Allowable Subject Matter
Claims 6-9, 11-20 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a spatial positioning method based on a metalens array, the metalens array having at least two metalenses, with each of the metalenses comprising a plurality of prism cells, the plurality of prism cells arranged periodically, the method comprising:
acquiring an object image of an observed object formed by the metalens array, wherein the object image comprises a plurality of images of the observed object, and one metalens corresponds to one image of the observed object;
correcting the object image using a genetic algorithm to obtain a corrected object image, wherein to-be-optimized variables of the genetic algorithm comprise: a scaling amount of the object image in a horizontal direction, a translational amount of the object image in the horizontal direction, a scaling amount of the object image in a vertical direction, a translational amount of the object image in the vertical direction, and a distortion correction factor of the object image;
determining, based on the corrected object image, a size of each image of the observed object and an object distance between each two images of the observed object; and
determining a spatial position of the observed object based on the sizes and the object distances of the images of the observed object, and a periodicity of the metalens array.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim 10 objection recited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



/AMH/